Title: To Thomas Jefferson from Mary Jefferson Eppes, 28 December [1800]
From: Eppes, Mary Jefferson
To: Jefferson, Thomas



Bermuda Hundred December 28th [1800]

I feel very anxious to hear from you my Dear Papa it is a long time since you left us, and it appears still longer from not having heard from you, opportunitys from Eppington to Petersburg so seldom occur that I could not write to you while there, here I hope we shall recieve your letters more regularly, by directing them to City Point (which Mr Eppes thinks will be the best) we can get them the same day that they arrive there & in the expectation of hearing from you a little oftener I shall feel much happier. we have had the finest spell of weather ever known allmost for the season here, fires were uncomfortable till within a day or two past, & it still continues very mild & pleasant, it happen’d fortunately for us, as the house was not in a very comfortable state & everything was to be moved from Mont Blanco here, we have not finish’d yet moving & the carpenters are still at work in the house but we have two rooms that are comfortable & I prefer it infinitely to living on a rented place. we are still in anxious suspence about the election if the event should be as it is expected I shall endeavor to be satisfied in the happiness I know it will give to so many tho I must confess mine would be much greater could I be forever with you & see you happy I could enjoy no greater felicity—but it is very late & I must bid you adieu my dear Papa may every blessing attend you. your affectionate daughter

M Eppes

